Case 1:20-cv-00751-PLM-PJG ECF No. 48, PageID.969 Filed 09/08/20 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN

SUSANA CASTILLO, CLARISSA                      Case No. 1:20-CV-751
VASQUEZ, VERONICA BOTELLO,
DULCE SOSTENES, DORAELIA                       Honorable Paul L. Maloney
NUNEZ, MANUEL NUNEZ
MORALES, JR., TRUE BLUE BERRY
MANAGEMENT, LLC, a Michigan
limited liability company, SMELTZER
ORCHARDS CO., LLC, a Michigan
limited liability company, individually
and on behalf of all others similarly
situated,

       Plaintiffs,

v.

GRETCHEN WHITMER, in her official
capacity as Governor of the State of
Michigan, and ROBERT GORDON, in his
official capacity as the Director of the
Michigan Department of Health and
Human Services, and GARY
MCDOWELL, in his official capacity as
the Director of the Michigan Department
of Agriculture and Rural Development,

       Defendants.


                        STIPULATION AND ORDER FOR DISMISSAL

        NOW COME the parties, by and through their respective attorneys, and hereby stipulate

and agree that the above-captioned matter be dismissed, with prejudice and without costs or

attorneys' fees to either party.
Case 1:20-cv-00751-PLM-PJG ECF No. 48, PageID.970 Filed 09/08/20 Page 2 of 3




STIPULATED AND AGREED UPON AS TO FORM AND CONTENT:

Date: September 4, 2020                     Date: September 4, 2020

_/s/ Aaron M. Phelps_________________       _/s/ Mark G. Sands (w/permission)_____
Ronald G. DeWaard (P44117)                  Mark G. Sands (P67801)
Aaron M. Phelps (P64790)                    Katherine J. Bennett (P75913)
Brion B. Doyle (P67870)                     Danielle Allison-Yokom (P70950)
Seth B. Arthur (P82033)                     Assistant Attorneys General
Varnum LLP                                  2860 Eyde Parkway
333 Bridge St NW Ste 1700                   East Lansing, MI 48823
Grand Rapids, MI 49504                      (517)241-0210
(616) 336-6000                              Attorneys for the State Defendants
Attorneys for Plaintiffs




                                        2
Case 1:20-cv-00751-PLM-PJG ECF No. 48, PageID.971 Filed 09/08/20 Page 3 of 3




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN

SUSANA CASTILLO, CLARISSA                         Case No. 1:20-CV-751
VASQUEZ, VERONICA BOTELLO,
DULCE SOSTENES, DORAELIA                          Honorable Paul L. Maloney
NUNEZ, MANUEL NUNEZ
MORALES, JR., TRUE BLUE BERRY
MANAGEMENT, LLC, a Michigan
limited liability company, SMELTZER
ORCHARDS CO., LLC, a Michigan
limited liability company, individually
and on behalf of all others similarly
situated,

       Plaintiffs,

v.

GRETCHEN WHITMER, in her official
capacity as Governor of the State of
Michigan, and ROBERT GORDON, in his
official capacity as the Director of the
Michigan Department of Health and
Human Services, and GARY
MCDOWELL, in his official capacity as
the Director of the Michigan Department
of Agriculture and Rural Development,

       Defendants.


                                             ORDER

       Pursuant to the parties' stipulation, IT IS HEREBY ORDERED that the above-captioned

matter be dismissed, with prejudice and without costs or attorneys' fees to either party.



                                              _____________________________________
                                              Hon. Paul L. Maloney
                                              U.S. District Court Judge
